DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 12/02/2021 is acknowledged.  Claims 1, 2, 4-9 and 11 are pending.  Claims 5, 6 and 8 are withdrawn.  Claims 3 and 10 are canceled.

Drawings
The drawings were received on 12/02/2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: substrate support mechanism in claim 1 and cleaning member in claims 1, 9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, substrate support mechanism is interpreted to include spindles, and equivalents thereof, and cleaning member is interpreted to include rollers, brushes, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 9 and 11 are objected to because of the following:

Regarding claim 9, the phrase “smaller diameter” in line 10 should apparently be replaced with “small diameter”.
Regarding claim 11, the phrase “smaller diameter” in line 10 should apparently be replaced with “small diameter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GB 772599 to Service Eng. Ltd. (“Service”).
Regarding claim 11, Service teaches a substrate cleaning member configured to clean a substrate (page 1, lines 9-15), the substrate cleaning member comprising: a first cleaning member (upper brush) configured to clean a first surface of the substrate by rotating while being in contact with a bevel and/or an edge of the first surface of the substrate, the first cleaning member comprising a large diameter portion and a small diameter portion (page 1, lines 61-63); and a second cleaning member (lower brush) facing the first cleaning member and configured to clean a second surface of the substrate by rotating while being in contact with a bevel and/or an edge of the second surface of the substrate, the second cleaning member comprising a large diameter portion and a small diameter portion (page 1, lines 68-71), wherein rotation axes of the first cleaning member and the second cleaning member are in parallel with the substrate (Figs. 1 and 2), and the small diameter portion of the second cleaning member is located facing the large diameter portion of the first cleaning member, the large diameter portion of the second cleaning member is located facing the small diameter portion of the first cleaning member, and the first cleaning member and the second cleaning member are configured to rotate without being in contact with each other (page 1, lines 16-31, Figs. 1 and 2).
Service does not explicitly teach a plurality of the large diameter portions, a plurality of the small diameter portions and the large diameter portions and the small diameter portions being alternately arranged along with a longitudinal direction of the first cleaning member, thereby a plurality of grooves are formed in a circumference direction, each groove being separated from adjacent grooves by the large diameter portions and becoming independent, each of the larger diameter portions being larger 
Further, Service discloses large diameter portions and small diameter portions alternately arranged longitudinal directions of cleaning members, such that a groove is by the large diameter portions in a circumferential direction, the groove bounded by the large diameter portions (Figs, 1 and 2, note the large diameter of ref. b and a’ and the small diameter of ref. b’ and a (and the groove around ref. b’ which, in the prima facie obviousness instance of a plurality of grooves, would be separated by adjacent grooves by the large diameter portions and becoming independent, each of the large diameter portions being larger then each of the small diameter portions)

Claims 1, 2, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0276394 to Sato (“Sato”) in view of GB 772599 to Service Eng. Ltd. (“Service”).
Regarding claim 1, Sato teaches a substrate cleaning apparatus (abstract, para [0001], [0029] – [0038], [0062] – [0072], [0080] – [0115]) comprising: a substrate support mechanism configured to support a substrate; a roll-type first cleaning member (ref. 303, 603, 703, 803, 903) configured to clean a first surface of the substrate (para [0001]) by rotating while being in contact with a bevel and/or an edge of the first surface of the substrate (para [0038], [0067] – [0068], [0085] – [0086], [0106]), wherein a rotation axis of the first cleaning member is in parallel with the substrate (Figs. 3A – 7E), and the first cleaning member comprises a  large diameter portion (ref. 303b, 603b, 803b, 903b) and a small diameter portion  (ref. 303a, 603a, 803a, 903a, para [0064] – [0065], [0082] – [0083], [0098], [0103], [0111]).
Sato does not explicitly teach a plurality of the large diameter portions, a plurality of the small diameter portions and a roll-type second cleaning member facing the first cleaning member and configured to clean a second surface of the substrate by rotating while being in contact with a bevel 
Regarding the large and small portions, it is noted that duplication of parts is prima facie obvious.  Note MPEP 2144.04(V)(B).  Service teaches a substrate cleaning member configured to clean a substrate (page 1, lines 9-15), the substrate cleaning member comprising: a first cleaning member (upper brush) configured to clean a first surface of the substrate by rotating while being in contact with a bevel and/or an edge of the first surface of the substrate, the first cleaning member comprising a large diameter portion and a small diameter portion (page 1, lines 61-63); and a second cleaning member (lower brush) facing the first cleaning member and configured to clean a second surface of the substrate by rotating while being in contact with a bevel and/or an edge of the second surface of the substrate, the second cleaning member comprising a large diameter portion and a small diameter portion (page 1, 
Regarding claim 2, Sato and Service disclose an apparatus wherein the substrate support mechanism is configured to hold the substrate and rotate the substrate wherein the substrate support mechanism is configured to hold the substrate and rotate the substrate (Sato, para [0031]).
Regarding claim 4, Sato and Service disclose an apparatus wherein a rotation direction of the first cleaning member is a direction from a center of the substrate toward an edge of the substrate at a position where the first cleaning member is in contact with the substrate (Sato, Fig. 2B).
Regarding claim 7, Sato and Service disclose a substrate cleaning apparatus wherein the substrate support mechanism moves the substrate in a direction along a side of the substrate and the first cleaning member comes into contact with a bevel and/or an edge along a side of the substrate (Sato, para [0038]).  Regarding the recitation that the substrate has a polygonal shape, it is noted that the recited substrate is not positively claimed and is not understood to be a required component of the claimed apparatus.
Regarding claim 9, Sato teaches a substrate cleaning member (ref. 303, 603, 703, 803, 903) configured to clean a substrate (para [0001]) by rotating while being in contact with a bevel and/or an edge of the substrate (para [0038], [0067] – [0068], [0085] – [0086], [0106]) and a rotation axis of the substrate cleaning member is in parallel with the substrate (Figs. 3A – 7E), the substrate cleaning 
Sato does not explicitly teach a plurality of the large diameter portions, a plurality of the small diameter portions, the large diameter portions and the small diameter portions being alternately arranged along with a longitudinal direction of the substrate cleaning member, thereby a plurality of grooves are formed in a circumference direction, each groove being separated from adjacent grooves by the large diameter portions and becoming independent, each of the larger diameter portions being larger than each of the smaller diameter portions.
Regarding the large and small portions, it is noted that duplication of parts is prima facie obvious.  Note MPEP 2144.04(V)(B).  Service teaches a substrate cleaning member configured to clean a substrate (page 1, lines 9-15), the substrate cleaning member comprising: a first cleaning member (upper brush) configured to clean a first surface of the substrate by rotating while being in contact with a bevel and/or an edge of the first surface of the substrate, the first cleaning member comprising a large diameter portion and a small diameter portion (page 1, lines 61-63); and a second cleaning member (lower brush) facing the first cleaning member and configured to clean a second surface of the substrate by rotating while being in contact with a bevel and/or an edge of the second surface of the substrate, the second cleaning member comprising a large diameter portion and a small diameter portion (page 1, lines 68-71), wherein rotation axes of the first cleaning member and the second cleaning member are in parallel with the substrate (Figs. 1 and 2), and the small diameter portion of the second cleaning member is located facing the large diameter portion of the first cleaning member, the large diameter portion of the second cleaning member is located facing the small diameter portion of the first cleaning member, and the first cleaning member and the second cleaning member are configured to rotate without being in contact with each other (page 1, lines 16-31, Figs. 1 and 2), which is disclosed as advantageously enhancing cleaning (page 2, second column).  Note that Service discloses large diameter .

Response to Arguments
In response to applicant's argument that Service is nonanalogous art (remarks, page 8, second paragraph), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant argues that Service is nonanalogous art since, it is alleged, Service is directed to an apparatus for cleaning pottery.  Service does contemplate the disclosed brushing machine being used for pottery.  However, the Service disclosure is broader.  Note that the title is “Improvements relating to brushing machines”, whereas the present invention is entitled “Substrate cleaning member and substrate cleaning apparatus.”.  As brushes are commonly used for cleaning, Service is not understood to be nonanalogous art..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714